Case 4:20-cv-04192-LLP Document 76 Filed 08/31/21 Page 1 of 6 PageID #: 1532




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA


                              SOUTHERN DIVISION



DAKOTA ENERGY COOPERATIVE,                             4:20-CV-04192-LLP
INC.,
                    Plaintiff/Counter-
                    Claim Defendant,
       vs.
                                                 ORDER DENYING MOTION TO
                                                 COMPEL BY DAKOTA ENERGY
EAST RIVER ELECTRIC POWER                           COOPERATIVE, INC.
COOPERATIVE, INC.,
                    Defendant/Counter-                    Docket No. 75
                    Claim
                    Plaintiff/Cross-Claim
                    Defendant,
                    and
BASIN ELECTRIC POWER
COOPERATIVE,
                   Intervenor-
Defendant/Counter-Claim
Plaintiff/Cross-Claim Plaintiff.


                                   INTRODUCTION

      This matter is pending before the court on the complaint by Dakota

Energy Cooperative, Inc. (hereinafter “Dakota Energy”) seeking to extricate

itself from a wholesale power contract (“WPC”) with East River Electric Power

Cooperative, Inc. (“East River”). Docket No. 1-1 at pp. 2-12. East River

removed this matter from South Dakota state court pursuant to 28 U.S.C.

§ 1442(a)(1), asserting that it acted under the direction of a federal officer.
Case 4:20-cv-04192-LLP Document 76 Filed 08/31/21 Page 2 of 6 PageID #: 1533




Docket No. 1 at pp. 2-3. Basin Electric Power Cooperative (“Basin”) later

intervened in the action. Docket Nos. 23 & 38. Now pending is a motion to

compel discovery by Dakota Energy. Docket No. 75. The parties have

consented to this magistrate judge resolving that motion. Id.

                                    FACTS

      Basin generates power and sells and transmits it to its Class A members

for resale and retransmission to its Class C members. East River is a Class A

member of Basin; its membership predates 2015. Dakota Energy is a Class C

member of Basin; its membership also predates 2015. Each Class C member

of Basin enters into a long-term WPC with a Class A member. East River in

turn has a long-term, all-requirements WPC with Basin.

      On August 6, 2015, East River extended its WPC with Basin to December

31, 2075, sixty (60) years into the future. On August 6, 2015, East River also

extended its WPC with Dakota Energy to December 31, 2075.

      Dakota Energy alleges that East River greatly increased the electricity

rates for Dakota Energy in recent years, an increase that was necessarily

passed on to Dakota Energy consumers. Dakota Energy sought to withdraw

from East River, which East River declined to grant.

      Dakota Energy brought suit asking, in part, for a declaration of Dakota

Energy’s right to withdraw from East River under East River’s bylaws upon

Dakota Energy’s compliance with equitable terms and conditions. East River

and Basin have counterclaimed.




                                       2
Case 4:20-cv-04192-LLP Document 76 Filed 08/31/21 Page 3 of 6 PageID #: 1534




      The district court issued a scheduling order bifurcating the discovery and

motions practice in this case. Docket No. 57. Discovery on Phase One is to be

ongoing until November 15, 2021. Id. at p. 2, ¶ 3. The scope of discovery for

Phase One as set forth by the district judge is as follows:

             a.        The negotiation, execution, and decision by Dakota to
                       enter into the 1995 WPC, the 2006 amendment to the
                       WPC (extending the term to 2058), and the 2015
                       amendment to the WPC (extending the term to 2075);

             b.        Communications with Guzman Energy or any other
                       power supplier or marketer regarding a buyout,
                       termination, or withdrawal right;

             c.        Dakota’s interpretation of the WPC;

             d.        Any parole or other extrinsic evidence that Dakota
                       believes supports its interpretation of the WPC and
                       Bylaws as to the Phase One issues, including but not
                       limited to such evidence Dakota claims is relevant to
                       show course of dealing and/or custom and usage;

             e.        Depositions of any expert witnesses designated by
                       Dakota Energy.

             f.        Discovery about the terms of becoming and
                       terminating membership in East River.

Id. at pp. 2-3, ¶ 5.

      On July 16, 2021, Dakota Energy served East River with its first set of

requests for documents. East River provided written responses to those

discovery requests on August 16, 2021, but did not simultaneously produce

the documents requested by those discovery requests. On August 19, 2021, in

response to inquiry from Dakota Energy, East River informed Dakota Energy

that it would produce the documents on a rolling basis beginning the week of

August 26 and continuing thereafter. East River stated it would complete its
                                           3
Case 4:20-cv-04192-LLP Document 76 Filed 08/31/21 Page 4 of 6 PageID #: 1535




document production in response to the July 16 discovery requests by

September 30.

      Dakota Energy asserts as of today’s date (August 31, 2021), “East River

has not produced a single document in response.” Docket No. 75-1 at p. 2.

Dakota Energy also asserts East River has not committed to any time frame for

when it will produce documents. Docket No. 75-1 at p. 2 (stating “East River

has refused to agree to produce documents by any date certain”).

      East River asserts on August 25, 2021, it provided Dakota Energy with

its proposed search terms for Dakota to review. Docket No. 75-2 at p. 3 n.2.

East River also asserts it began production of documents to Dakota Energy last

week (August 23-27). Dakota Energy now seeks an order from the court

requiring East River to complete its document production by September 13,

2021. Docket No. 75-1 at p. 4.

      East River contends it is simply not feasible to complete its document

production by that date, despite the fact East River is using an e-discovery

vendor and has a dedicated team of attorneys performing the review. Docket

No. 75-2 at p. 4. The parties have submitted this issue to this magistrate judge

via an expedited process and have agreed to be bound by this court’s decision.

                                 DISCUSSION

A.    Rule 11 Applies to These Expedited Discovery Disputes

      The court notes the parties’ diametrically opposed assertion of facts.

Dakota Energy’s counsel writes that East River has produced not a single

document and that East River has refused to set a date certain by which its

                                       4
Case 4:20-cv-04192-LLP Document 76 Filed 08/31/21 Page 5 of 6 PageID #: 1536




production will be completed. Meanwhile East River represents it began

producing documents last week and committed to finish producing documents

by September 30.

      The court will not tolerate any shading of the facts or sharp practice from

attorneys in this matter. The parties have filed three discovery disputes in

three days and the court is happy to continue to try to resolve those disputes

in an expedited fashion. But just because the process is expedited, that does

not mean Federal Rule of Civil Procedure 11 does not apply. It does.

      The court expresses its intent to hold counsel to the requirements of Rule

11, namely that an attorney’s signature on a pleading is that attorney’s

certification that the attorney has made a reasonable inquiry under the

circumstances and that the facts and legal contentions asserted have

evidentiary support and are warranted under the law. See FED. R. CIV. P.

11(b)(2) & (3).

B.    Whether September 30 is a Reasonable Time for Producing
      Documents

      Rule 34(b)(2)(B) requires that a party responding to a request for the

production of documents must either produce the documents within the 30

days allowed for responding to the document request or specify another

reasonable time for production in the response. See FED. R. CIV. P. 34(b)(2)(B).

See also Advisory commtte. Notes 2015 amendment (stating “the production

must be completed either by the time for inspection specified in the request or

by another reasonable time specifically identified in the response. When it is



                                       5
Case 4:20-cv-04192-LLP Document 76 Filed 08/31/21 Page 6 of 6 PageID #: 1537




necessary to make the production in stages the response should specify the

beginning and end dates of the production.”).

      Dakota Energy is correct that East River did not specify its time for

producing the documents in its response, but that elevates form over

substance. When asked by Dakota Energy what East River’s timeline was, it

gave dates certain: from August 23 to September 30. The question is whether

that is a “reasonable time” under Rule 34. The court concludes it is

reasonable. Given the breadth of documents requested by Dakota Energy, and

the number of persons who are potential custodians of documents, the court

believes East River’s estimate of approximately six weeks (from August 16 to

September 30) is reasonable. East River is encouraged to provide as many of

these responsive documents as it possibly can prior to the scheduled

September 20 depositions. If the bulk of discovery cannot be accomplished

prior to then, the parties are encouraged to work cooperatively with each other

to reschedule the depositions if necessary.

                                 CONCLUSION

      Based on the foregoing law, facts and analysis, the court denies Dakota

Energy’s motion to compel [Docket No. 75].

      DATED this 31st day of August, 2021.
                                     BY THE COURT:



                                     VERONICA L. DUFFY
                                     United States Magistrate Judge


                                        6
